Citation Nr: 1424055	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include depression and schizophrenia.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran had honorable active service from May 1973 to April 1974, from August 12, 1975 to September 16, 1975, and from May 1976 to September 1976.  He also served on active duty from March 1977 to October 1977, but this period was voided due to misconduct-fraudulent entry and was not considered valid for compensation benefit purposes.  38 C.F.R. § 3.14; see also VAOPGPREC 16-1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO.  In January 2013, the Board remanded the issues on appeal for further evidentiary development; namely to obtain additional medical evidence.  There has been substantial compliance with the Board's January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also in January 2013, the Board denied the issue of service connection for a skin disorder.  

The issue of service connection for an innocently acquired psychiatric disorder, to include depression and schizophrenia, is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to hepatitis C or other liver disorder during any of his period of active service that are recognized for VA compensation purposes or for many years thereafter.  

2.  The currently demonstrated Hepatitis C is not shown to have been innocently acquired as the result of an event of any of the Veteran's periods of active service that are recognized for VA compensation purposes.



CONCLUSION OF LAW

The Veteran's disability manifested by hepatitis C is not due to innocently acquired disease or injury that was incurred in or aggravated by a recognized period of active service;  nor may any lever cirrhosis be presumed to have been incurred therein.    38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

An October 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.

The Veteran's service treatment records and VA medical treatment records have been obtained, and he has not identified any outstanding private or VA treatment records pertinent to the appeal.  

In terms of Social Security Administration (SSA) records, the claims file contains a SSA determination showing that he was awarded disability benefits for psychiatric and respiratory illnesses, but not for a liver disease.  

As there is no indication from this determination or any other evidence of record that the SSA records are relevant or would aid in substantiating the present claim for service connection for hepatitis C, no useful purpose would be gained in further delaying a decision in this matter by requesting SSA records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2009) (There must be specific reason to believe SSA records may give rise to pertinent information to conclude that they are relevant).  

In short, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim of service connection for hepatitis C.


II. Analysis

Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  As hepatitis C is not a condition enumerated in the provisions of 38 C.F.R. § 3.309(a), this theory is not for application

Medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001). 

VA Fast Letter 04-13 (June 29, 2004) concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).



Discussion

The Veteran asserted at a May 2013 VA examination that he was told that he had a "blood thing" in service and was told that he had hepatitis C in 1978 or 1979.  His service treatment records for the recognized periods from May 1973 to April 1974, from August 12, 1975 to September 16, 1975, and from May 1976 to September 1976, do not show complaints or findings referable to hepatitis or any liver problems.  

The separation examination reports in February 1974 and July 1976 showed that the abdomen and viscera were normal and that serology testing was negative.  Moreover, the hepatitis C virus had not yet been discovered in 1978 or 1979 and a reliable and accurate test for hepatitis C was not available until many years later, in 1989 (which was when the specific virus was identified).  See VBA Fast Letter 98-110 (November 30, 1998).  

Thus, on this record, the Board cannot find the Veteran's assertions that he was told he had hepatitis C in 1978 or 1979 to be credible.  Moreover, his report of being told he had a "blood thing" in service does not show he had hepatitis C since, as just noted, the virus was not known at that time.  Moreover, the service treatment records do not show any serological abnormality.    

The first reference in the record to the hepatitis C virus was in an April 1997 VA general note showing that the Veteran had presented with concerns after receiving a letter from the Red Cross following a visit to donate blood informing him that he had hepatitis C antibodies.  According to this note, he was referred to the lab for a hepatitis screen and was to return for a follow up appointment.  

A VA dermatology record dated on the same day contains a notation referable to the Veteran's prior medical history as being positive for hepatitis C (and B) serology.  VA outpatient records thereafter, beginning in February 2002, noted that he had hepatitis C.  

A December 2008 VA gastroenterology note showed that liver biopsy results revealed Grade 3/Stage 3.  It also noted that non-caseating granulomatous changes were present and that sarcoidosis was suspected.  

As noted, major risk factors for hepatitis C infection include high risk sexual practices, intravenous drug use, intranasal cocaine and body piercing or tattooing.  VBA Fast Letter 98-110 (November 30, 1998).

The Veteran's service treatment records show that he was treated with penicillin in January 1974 for a venereal disease, gonorrhea, without complication or sequalae.  They also show that he was seen for genitourinary symptoms in August 1975 with a provisional diagnosis of rule out gonorrhea.  However, he was given an impression in September 1975 of a questionable mass and was scheduled to undergo a circumcision a few days later.  

A VA hospital summary in August 1983 shows that the Veteran was hospitalized for the first time for early withdrawal syndrome from alcohol and other chemicals of abuse and dependency.  His substance abuse reportedly began at age 13 with marijuana followed by alcohol at age 14.  He was also noted to have abused various drugs, to include amphetamines and cocaine, some intravenously.  

Significantly, these records noted that a viral hepatitis screen showed antibodies to Viral A and B hepatitis antigens.  They also note that a second test was performed due to the Veteran's possible exposure to a virus B hepatitis carrier.  The results of the second test showed that he only had antibodies to A type virus antigens, but no longer had antibodies to B type virus antigens.  

At a VA examination in May 2013, the Veteran reported having had tattoos/piercings in service, although the examiner remarked that this conflicted with his reports on hepatology records that dated the tattoos/piercings to a time prior to service.  The only notation of a tattoo/piercing in his service treatment records is a May 1976 enlistment examination report noting that he had a tattoo on his left forearm.  

The May 2013 VA examiner specifically addressed each risk factor raised by the Veteran, as well as the evidence of record.  He stated that, in terms of the risk factors for hepatitis C, intravenous drug use was unquestionably the most likely source of hepatitis C with an odds ratio of 49.6.  He said that the odds ratio of acquiring the hepatitis C virus from sexual practices with an intravenous drug user was 6.3 and that the Veteran said he was unsure of this risk factor.  However, he remarked that the Veteran's (inservice) diagnosis of gonorrhea indicated that he had active unprotected intercourse.  Also, he noted that the Veteran had been in jail for more than three days and that the odds ratio due to this risk factor is 2.0.  

After reviewing the Veteran's claims file and examining him, the VA examiner opined that it was far more likely than not that the Veteran acquired his hepatitis C from his self-reported history of intravenous drug abuse.  He noted that, per the Veteran's history, he had a diagnosis of hepatitis C around 1993 (15 years before his 2008 evaluation), and by his serology was infected by April 1997.  He said that risk factor analysis would therefore have suggested that he most likely acquired his hepatitis C from his self-reported intravenous drug abuse in the mid-1970s during or following his military service.  

The VA examiner referenced a cited report to state that the efficiency of transmission via intravenous drug abuse was extremely high  He also noted that the Veteran was inconsistent in his reports as to when he began intravenous drug use, i.e., in or after service, so it was impossible to render a more precise opinion in this regard.  

However, a more precise opinion was not necessary since to the extent the Veteran was using intravenous drugs during service, in-service drug abuse would be considered to be willful misconduct and would not provide a basis for service connection in this case.  See 38 C.F.R. § 3.301; 38 U.S.C.A. § 1110 (no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs).

The opinion of the May 2013 VA examiner relating the Veteran's hepatitis C to intravenous drug use clearly is based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 197 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Moreover, the Veteran has not produced a medical opinion to refute the conclusions set forth in the May 2013 VA medical opinion despite being afforded ample opportunity to present competent medical evidence in support of his hepatitis C claim.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

The Board has considered the Veteran's assertion that his hepatitis C was due to chemical exposure in service.  He reported to the VA examiner in May 2013 that he served in a chemical unit for approximately six months in 1977.  However, his period of service in 1977, from March 1977 to October 1977, is not considered valid service with respect to compensation benefits since it was voided due to misconduct-fraudulent entry.  38 C.F.R. § 3.14.  

Also, as a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran is not competent to provide medical conclusions as to whether a disability such as hepatitis C is due to chemical exposure in service, as the relationship goes beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  

Additionally, chemical exposure is not a recognized risk factor for hepatitis C which is a chronic blood borne infection.  VBA Fast Letter 98-110 (November 30, 1998).  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  

Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the contentions that the Veteran's current hepatitis C is related to his periods of recognized active duty service.  

Thus, the benefit-of-the-doubt rule is not for application in this matter and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hepatitis C is denied.


REMAND

The Veteran has claimed various psychiatric disorders due to service, to include schizophrenia.  

The Court has held that VA is required to obtain disability records from the Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F. 3d 1317, 1323 (2010). 

In this case, an inquiry to SSA shows that the Veteran was awarded disability benefits effective in October 2001.  On file is a SSA decision that was submitted with a claim for nonservice-connected pension in July 2003.  

This decision shows that the Veteran was found to be disabled due to schizophrenia and emphysema.  Unfortunately, the underlying medical records are not on file.  

Consequently, as those records pertaining to the Veteran's psychiatric disability are relevant to this claim, they should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well).  See also 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate action in order to obtain copies of the Veteran's SSA determination(s), as well as the medical records relied upon to make the determination(s).  Any records obtained should be associated with the record.  

If any of the records requested are unavailable, the claims file should be document to that effect and the Veteran should be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the issue of service connection for an innocently acquired psychiatric disorder, to include depression and schizophrenia.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, in indicated, the  case should then be returned to the Board for the purpose of appellate disposition.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


